Exhibit 10.2

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 19, 2014, by and
between MOBIQUITY NETWORKS, INC., a New York corporation (the “Company”) having
an office at 600 Old Country Road, Suite 541, Garden City, NY 11530 and Sean
Trepeta (“Trepeta”) having an address at 600 Old Country Road, suite 541, Garden
City, NY 11530.

 

W I T N E S S E T H:

 

WHEREAS, Company desires to engage the services of Trepeta and Trepeta desires
to provide the services to Company as an employee in connection with Company’s
business; and

 

WHEREAS, both parties desire to clarify and specify the rights and obligations
which each have with respect to the other in connection with Trepeta’s services.

 

NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:

 

1. Employment

 

Trepeta hereby agrees to be employed by Company as its President.

 

2. Duties and Responsibilities of Trepeta

 

Trepeta’s duties and responsibilities shall be those assigned to him by the
Board of Directors of the Company in addition to the following:

 

•Establish and manage procedures and process of Sales Department;

•Establish sales quota (monthly/quarterly/annually);

•Define Necessary Hires for Sales Department;

•Define Responsibilities for all employee within Sales Department;

•Oversee and Maintain Salesforce accuracy (Sales Pipeline); and

•Schedule Weekly Sales Department Meetings



 

1

 

 



3. Exclusivity of Service

 

The Company agrees that Trepeta shall be a full-time employee of the Company.
Trepeta may pursue other outside business interests that are not related to the
same business as the Company, as long as it does not interfere with the everyday
responsibilities of the Company.

 

4. Compensation; Bonus

 

(a)In consideration for Trepeta’s services to be performed under this Agreement
and as compensation therefor, Company shall pay to Trepeta, commencing as of the
date set forth above, in addition to all other benefits provided for in this
Agreement, a salary at the rate of Twenty Thousand ($20,000) Dollars per month,
(the “Trepeta Salary”). All payments of Trepeta Salary shall be payable in
accordance with Company’s policies.

(b)Upon execution of this Agreement, Trepeta shall receive the grant of 10-year
options to purchase 1,500,000 shares of Common Stock at the exercise price of
$.50 per share under Mobiquity Technologies, Inc.’s (“MTI”) 2009 Stock Option
Plan, with vesting to occur in equal quarterly amounts over the period of three
years.

(c)For calendar 2015, Trepeta shall be entitled to a bonus of $125,000 upon the
revenues of the Company reaching a minimum of $6 million, increasing to $250,000
at such time as the Company’s revenues achieve a minimum of $12 million, it
being understood that any revenues which do not have a minimum 30% margin shall
not count toward the aforementioned $6 million or $12 million benchmarks. The
aforementioned bonus(es) once earned will be paid in quarterly amounts.

(d)It is also agreed that the vesting period of all options owned by Trepeta
will be accelerated upon a change in control of the Company or sale of
substantially all of the assets of the Company.

 

5. Indemnification and Insurance

 

Trepeta shall be entitled to the following during and in respect of the term of
this Agreement:

 

(a) The Company shall provide to Trepeta to the full extent provided for under
the laws of the Company’s state of incorporation and the Company’s Certificate
of Incorporation and Bylaws, indemnification for any claim or lawsuit which may
be asserted against Trepeta when acting in such capacity for the Company and/or
any subsidiary or affiliated business. The Company shall use reasonable best
efforts to include Trepeta as an insured under all applicable directors’ and
officers’ liability insurance policies maintained by the Company, and any other
subsidiary or affiliated business.

 

2

 



(b) Trepeta shall also be entitled to participation in the Company’s health
insurance (subject to a waiting period as per employee handbook) for him and his
family, two weeks paid vacation and three months’ severance pay if terminated
without cause after six months continued employment.

 

6. Term of Employment

 

Trepeta shall be considered an employee at will.

 

7. Non-Competition; Non-Solicitation

 

(a) Trepeta hereby agrees and covenants that during the Term hereof that he will
not directly or indirectly engage in or become interested (whether as an owner,
principal, agent, stockholder, member, partner, trustee, venturer, lender or
other investor, director, officer, employee, consultant or through the agency of
any corporation, limited liability company, partnership, association or agent or
otherwise) in any business enterprise which is engaged in the current business
of the Company during the Term; provided, however, that ownership of not more
than 15% of the outstanding securities of any class of any entity that are
listed on a national securities exchange or traded in the over-the-counter
market shall not be considered a breach of this Section 7.

 

(b) Trepeta agrees and covenants that during the Term of this Agreement and a
period of one year thereafter, he will not (without first obtaining the written
permission of Company) directly or indirectly recruit for employment, or induce
or seek to cause such person to terminate his or her employment with Company,
any person who then is an employee of Company or who was an employee of Company
during the preceding twelve (12) months.

 

8. Termination

 

Termination by the Company with Cause. The following shall be considered acts of
cause which shall void any payment of severance pay to Trepeta. “Cause” is
hereby defined as event (i) of Trepeta’s commission of an act involving fraud,
embezzlement, or theft against the property or personnel of Company, (ii)
Trepeta shall be convicted of, or plead nolo contendere to a felony or engages
in other criminal conduct that could reasonably be expected to have a material
adverse affect on the business, assets, properties, prospects, results of
operations or financial condition of Company, or (iii) Trepeta’s failure to
comply with the directions of the Company’s board of directors and/or executive
officers. In the event this Agreement is terminated pursuant to this Section
8(a), Trepeta’s Salary and all benefits under Section 5(c) hereof shall
terminate immediately upon such discharge, and Company shall have no further
obligations to Trepeta except for payment and reimbursement for any monies due
which right to payment or reimbursement accrued prior to such termination.
Termination for cause shall also include failure to adhere to policies and Code
of Conduct established by the Board of Directors.





3

 

 



9. Violation of Other Agreements and Authority

 

Trepeta represents and warrants to Company that he is legally able to enter into
this Agreement; that he is not prohibited by the terms of any agreement,
understanding or policy from entering into this Agreement; that the terms hereof
will not and do not violate or contravene the terms of any agreement,
understanding or policy to which Trepeta is or may be a party, or by which
Trepeta may be bound; that Trepeta is under no physical or mental disability
that would materially interfere with the performance of his duties under this
Agreement. Trepeta agrees that, as it is a material inducement to Company that
Trepeta make the foregoing representations and warranties and that they be true
in all material respects.

 

10. Company Authority Relative to this Agreement

 

The Company has the requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The Board of Directors of the Company has duly authorized the
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated on its part by this Agreement, and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or for the Company to consummate the transactions
contemplated by it. The Company has duly validly executed and delivered this
Agreement and it is a valid and binding Agreement of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy or
insolvency laws affecting creditors’ rights generally and to general principles
of equity.

 

11. Notices

 

Any and all notices, demands or requests required or permitted to be given under
this Agreement shall be given in writing and sent via email to the email address
provided for Mr. Trepeta below and, on behalf of the Company, to the email
address of Dean Julia as set forth below.

 

12. Waivers

 

No waiver by any party of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

13. Entire Agreement

 

This Agreement sets forth the entire and only agreement or understanding between
the parties relating to the subject matter hereof and supersedes and cancels all
previous agreements, negotiations, letters of intent, correspondence,
commitments and representations in respect thereof among them, and no party
shall be bound by any conditions, definitions, warranties or representations
with respect to the subject matter of this Agreement except as provided in this
Agreement.

 

4

 

 



14. Inurement; Assignment

 

The rights and obligations of Company under this Agreement shall inure to the
benefit of and shall be binding upon any successor of Company or to the business
of Company, subject to the provisions hereof. Neither this Agreement nor any
rights or obligations of Trepeta hereunder shall be transferable or assignable
by Trepeta.

 

15. Amendment

 

This Agreement may not be amended in any respect except by an instrument in
writing signed by the parties hereto.

 

16. Headings

 

The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.

 

17. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

18. Governing Law

 

This Agreement shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York, without giving reference to
principles of conflict of laws. Each of the parties hereto irrevocably consents
to the venue and exclusive jurisdiction of the federal and state courts located
in the State of New York, County of Nassau. The parties hereby knowingly,
irrevocably, voluntarily and intentionally waive any right they may have to a
trial by jury in respect of any action, proceeding or counterclaim based on this
employment Agreement or the transactions contemplated in it, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
any party to it.



 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  MOBIQUITY TECHNOLOGIES, INC.           By:  /s/ Dean
Julia                                                Dean Julia, Co-CEO   Email:
djulia@mobiquitynetworks.com               /s/ Sean
Trepeta                                                  Sean Trepeta   Email:
 strepeta@mobiquitynetworks.com  

 

 

 

 

 

 

 

 



6

